CORRECTIONAL SERVICES CORPORATION


CHANGE IN CONTROL, RETENTION AND SEVERANCE AGREEMENT

                                CHANGE IN CONTROL, RETENTION AND SEVERANCE
AGREEMENT  (“Agreement”) made and entered into as of this 14th day of July,
2005, by and between CORRECTIONAL SERVICES CORPORATION, a Delaware corporation
(the “Company”), and BERNARD A. WAGNER (“Employee”).

                                WHEREAS, Employee is currently employed by the
Company; and

                                WHEREAS, the Company is currently planning a
merger (the “Merger”) of GEO Acquisition, Inc., (“GEO”) a Delaware corporation
with and into the Company, pursuant to which the Company shall become a
wholly-owned subsidiary of GEO; and

                                WHEREAS, the Company desires to retain the
services of Employee through, and for a ninety-day period following, the
conclusion of the Merger; and

                                NOW, THEREFORE, in consideration of the mutual
promises and covenants contained herein, the parties hereto agree as follows:

                1.             Definitions. For purposes of this Agreement, the
following terms shall have the meanings set forth below: 

                                (a)           “Cause” shall mean (i) any act of
personal dishonesty committed by Employee in connection with his
responsibilities as an employee or officer of the Company which is intended to
result in personal enrichment of Employee to the detriment of the Company, (ii)
Employee’s conviction of a crime that the Board reasonably believes has had or
will have a material detrimental effect on the Company’s reputation or business,
(iii) a willful act by Employee injurious to the Company and constituting gross
misconduct in the performance of his duties or (iv) continued willful violations
by Employee of his obligations to the Company after receiving a written notice
from the Company describing the basis for the Company’s belief that Employee was
not substantially performing his duties.

                                (b)           “Company” shall mean Correctional
Services Corporation and any successor to all or substantially all of the
business and/or assets of the Company, by purchase, merger, share exchange,
consolidation or otherwise, whether direct or indirect or by operation of law or
otherwise.

--------------------------------------------------------------------------------

                                (c)           “Constructive Discharge” shall
mean (i) a reduction of Employee’s base salary as in effect immediately prior to
such reduction; (ii) a material reduction by the Company in the kind or level of
employee benefits to which Employee is entitled immediately prior to such
reduction with the result that Employee’s overall benefits package is
significantly reduced, unless the reduction is similar to all employees; (iii)
the required relocation of Employee to a facility or a location more than twenty
(20) miles from his current office location; or (iv) the failure of the Company
to obtain the assumption of the obligations under this Agreement by a successor
entity.

                                All other capitalized terms used in this
Agreement shall have the meanings given them in this Agreement.

                2.             Continued Employment.

                                Subject to the terms and conditions of this
Agreement, in consideration of the agreements of the Company set forth herein,
and provided that the Company shall have complied fully with its obligations
under Section 3(a) below, Employee agrees to remain in the employ of the Company
until the date which is ninety (90) days after the closing date of the Merger
(the “Retention Date”). During such time, the Company shall continue to pay to
Employee his full base salary through the Retention Date at the rate in effect
as of the date of this Agreement, plus all other amounts to which Employee is
entitled under any Company compensation or retirement plan in which he is then a
participant, payable at the time such payments are normally due, and Employee
will continue to perform the duties of his or her current position and such
other duties as are assigned to him or her in connection with or related to his
or her qualifications and experience. During such period, the Company shall
continue to provide Employee with health insurance benefits (including medical
and dental benefits) substantially similar to those Employee was receiving
immediately prior to the date of this Agreement and Employee shall continue to
participate in the Company’s employee benefits plans, including, but not limited
to the 401(k) plan, health insurance plans, option plans and other incentive
plans, provided that Employee satisfies any eligibility requirements for such
plans.

                3.             Severance Benefits.

                                (a)          Subject only to the delivery by
Employee to the Company of an executed Release of All Claims Agreement, in the
form attached hereto as Exhibit A, at or after the time of the Merger, the
Company shall pay to the Employee, not later than the third business day
following the Effective Date of the Release of All Claims Agreement, as
severance pay and a retention bonus and in consideration of his entering into
the Release of All Claims Agreement, a lump sum severance payment (the
“Severance Payment”) equal to Employee’s annual base salary at the rate in
effect on the closing date of the Merger. Employee’s rights to receive the
Severance Payment shall terminate if Employee voluntarily resigns prior to the
Merger or Employee’s employment with the Company is terminated by reason of
Employee’s death or Disability (as defined in Section 4 below) prior to the
closing date of the Merger or if the Company terminates Employee for Cause prior
to the Merger. If the Company terminates Employee’s employment prior to the
Merger, for any reason other than Cause, or in the event of a Constructive
Discharge by the Company of the Employee prior to the Merger, Employee shall be
entitled to the Severance Payment and the other benefits contemplated by this
Agreement.

2

--------------------------------------------------------------------------------

                                (b)         In addition to the Severance
Payment, the Company shall provide to Employee for a period of 12 months from
and after the earlier of the Retention Date or the date of the termination of
his employment, without cost to Employee (notwithstanding the COBRA provisions
that require Employee to pay for such benefits following the termination of his
employment), health insurance benefits (including medical and dental benefits)
substantially similar to those Employee was receiving immediately prior to the
closing of the Merger; provided, however, that the benefits otherwise receivable
by Employee pursuant to this Section 3(b) shall be reduced to the extent
comparable benefits are received by Employee during the 12-month period
following the termination of his employment, any benefits so received to be
reported to the Company by Employee.

                                (c)         The Company also shall pay for all
legal fees and expenses incurred by Employee in seeking to obtain or enforce any
right or benefit provided by this Agreement (including any legal fees and
expenses incurred in contesting any purported termination of his employment for
Cause or any denial by the Company of any of the benefits provided to Employee
herein).

                                (d)         Payments hereunder shall be made
without regard to whether the deductibility of such payments (or any other
payments to or for the benefit of Employee) would be limited or precluded by
Code Section 280G and without regard to whether such payments (or any other
payments) would subject Employee to the federal excise tax levied on certain
“excess parachute payments” under Internal Revenue Code Section 4999; provided,
that if any such payment or payments (the “Required Contractual Payments”)
subject Employee to the imposition of tax under Section 4999 of the Code
(“Section 4999 Tax”), the Required Contractual Payments shall be grossed-up so
that, in addition to such payments, the Company shall timely pay to Employee the
amount necessary so that after imposition of any Section 4999 Tax and any income
tax on such additional payments, Employee shall be entitled to receive an amount
equal to the amount of the Required Contractual Payment as if such Required
Contractual Payment were not subject to Section 4999 Tax.

                4.              Unused vacation.  

                                Employee shall be entitled to payment for all
unused vacation time upon the termination of Employee’s employment with the
Company. The amount of the payment shall be based on Employee’s then-current
salary and shall be included in Employee’s final payroll payment.

                5.             Death, Disability, Cause and Voluntary
Termination.

                                If Employee’s employment shall terminate before
the Merger by reason of Employee’s death or inability to perform the essential
functions of his job with or without a reasonable accommodation, or his
employment shall be terminated before the Merger for Cause, or if he voluntarily
terminates his employment before the Merger, (excluding a termination
attributable to a Constructive Discharge), this Agreement shall terminate
without further obligation to Employee or his legal representatives other than
the obligation to pay Employee or his legal representatives any unpaid salary or
other compensation through the date of termination. Provided, however, that the
provisions of paragraphs 7, 8, 9, and 10 of this

3

--------------------------------------------------------------------------------

Agreement and the waiver and release provisions of the Release of All Claims
Agreement shall survive the termination of this Agreement. If the Company
determines in good faith that the inability of Employee to perform the essential
functions of his job with or without a reasonable accommodation has occurred
before the Merger, it may give Employee written notice of its intention to
terminate his employment. In such event, Employee’s employment with the Company
shall terminate effective on the 30th day after his receipt of such
notice; provided that, within the 30 days of such receipt, Employee shall not
have returned to performance of the essential functions of his job with or
without a reasonable accommodation.

                6.             Condition Precedent.

                                As a condition precedent to receiving any
payments or benefits under this Agreement and subject to the provisions of the
Release of All Claims Agreement, Employee shall execute the Release of All
Claims Agreement, which is attached as Exhibit A.

                7.             Confidentiality.

                                Employee acknowledges and agrees that, during
his employment by the Company, Employee holds a fiduciary relationship,
capacity, and duty with respect to employment with the Company and agrees that
he will not, except for the Company’s sole benefit, use, reveal, communicate, or
divulge either during Employee’s employment or after the end of said employment,
to any person, corporation, or other entity, any trade secrets or other
Confidential Information. For purposes of this Agreement, Confidential
Information includes but is not limited to knowledge, data, or records, whether
written or otherwise, of whatsoever kind or nature not generally available to
the public. Employee will, except for the Company’s use, not copy, duplicate,
transcribe, or in any way reproduce (including without limitation
electronically), any Company documents or objects or remove them from the
Company’s offices or facilities, except for the Company’s sole benefit, during
Employee’s employment or at any time after the end of said employment. Employee
further agrees that he will deliver all of the aforementioned documents and
objects that may be in his possession to the Company upon the termination of
employment, or at any time upon the Company’s request.

                8.             Nonsolicitation of Specific Prospective or
Existing Customers or Clients.

                                Employee agrees that during his employment with
the Company and for a period of two (2) years after Employee leaves the
employment of the Company (for any reason whatsoever, with or without Cause,
voluntarily or involuntarily), Employee will not, either alone or in concert
with others, directly or indirectly, solicit, entice, induce or encourage,
take-away, attempt to take-away or do business with any of the Company’s
specific prospective or existing customers or clients for or on behalf of a
competing business; will not, either alone or in concert with others, directly
or indirectly, solicit, entice, induce or encourage any clients to discontinue
or decrease their use of the Company’s services or products or to discontinue
referring prospective clients to the Company. A “specific prospective” customer
or client means any person or entity with which the Company is or has been, at
any time during the six (6) month period preceding Employee’s solicitation of
the customer or client, engaged in substantive formal or informal discussions
regarding the provision of the Company’s goods or services.

4

--------------------------------------------------------------------------------

                9.             Covenant Not to Solicit Company Employees.

                                During Employee’s employment with the Company,
and for one (1) year after Employee leaves the employment of the Company (for
any reason whatsoever, with or without cause, voluntarily or involuntarily),
Employee will not, directly or indirectly employ, attempt to employ, solicit,
entice, or induce, any then-current Company employee or consultant, to perform
services as a consultant, employee, associate, agent, sales representative, or
contractor for any person, company or business organization other than the
Company.

                10.           Work Product.

                                Employee agrees that all memoranda, notes,
records, work product, reports, drawings, training manuals, or other writings or
documents, equipment, apparatus, products, or materials and the like, including
all copies thereof, made or compiled by Employee or made available to Employee
in the course of his employment, shall be and are the property of the Company
and shall be delivered to the Company upon termination of Employee’s employment
or at any other time upon request.

                11.           Term of Agreement.

                                This Agreement shall be and become effective as
of the date set forth above and shall continue in effect until the date that all
obligations of the parties hereto under this Agreement have been satisfied in
full, or earlier, as set forth in above.

                12.           No Mitigation.

                                Employee shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Agreement be reduced by any compensation earned by Employee from employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by Employee to the Company, or otherwise except as
specifically provided herein.

                13.           No Employment Contract Created.

                                Nothing contained in this Agreement shall be
interpreted or construed as creating a contract of employment between the
Company and Employee or in any way requiring the Company to employ Employee, or
for Employee to remain in the employ of the Company, for any period of time.
Notwithstanding the terms of this Agreement, Employee at all times shall remain
an at will employee of the Company and, as such, either he or the Company may
terminate his employment with the Company at any time for any reason, subject to
the terms of this Agreement.

                14.           Successors; Binding Agreement.

                                (a)         The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
the Company, its successors and assigns and any successor (whether by purchase,
merger, share exchange, consolidation, or otherwise, whether

5

--------------------------------------------------------------------------------

direct or indirect, and whether by operation of law, or otherwise) acquiring
all, or substantially all, of the business and/or assets of the Company will be
required by the Company to assume expressly and agree to perform the obligations
of the Company under this Agreement. The failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle Employee to compensation from
the Company in the same amount and on the same terms as he would be entitled to
hereunder if the Company had obtained such assumption and agreement prior to the
effectiveness of any such succession, except that for purposes of implementing
the foregoing, the date on which any such succession becomes effective shall be
deemed the closing date of the Merger.

                                (b)         The Company has agreed to enter into
this Agreement for the purposes set forth in the recitals to this Agreement.
Accordingly, Employee may not assign any of his rights or delegate any of his
duties or obligations under this Agreement except upon his death as provided
herein. This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators, heirs,
distributees and legatees.

                                (c)         If, at any time during the term of
this Agreement, Employee is employed by a subsidiary of the Company, any
reference to the “Company” shall also include such subsidiary, unless the
context otherwise requires. The Company shall cause the subsidiary to carry out
the terms of this Agreement insofar as they relate to the employment
relationship between Employee and the subsidiary, and shall indemnify Employee
and save Employee harmless from and against all liability and damage Employee
may suffer as a consequence of the subsidiary’s failure to perform and carry out
such terms. Wherever reference is made to any benefit program of the Company,
such reference shall include, where appropriate, the corresponding benefit
program of the subsidiary if Employee were a participant in the benefit program
on the closing date of the Merger.

                15.           Severability.

                                The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

                16.           Notices.

                                Any notice required or permitted to be given
under this Agreement shall be given in writing, and shall be delivered by hand
or by certified mail, postage prepaid and return receipt requested, addressed as
set forth below:

If to the Company:

Correctional Services Corporation
1819 Main Street, Suite 1000
Sarasota, Florida 34236
Attention:  Chief Executive Officer

6

--------------------------------------------------------------------------------

If to Employee:

Bernard A. Wagner
1077 Mallard Marsh Drive
Osprey, FL 34229

                                All notices delivered by certified mail shall be
deemed delivered on the third day (not including Sundays or holidays observed by
the U.S. postal service) after mailing. Notices delivered by hand to Employee
must be delivered in person to Employee. Notices delivered by hand to the
Company must be delivered to a person at the offices of the Company or in person
to the Chief Executive Officer. Any change of address by either the Company or
Employee must be promptly communicated in writing and delivered in accordance
with this Section 16.

                17.           Waivers.

                                No purported waiver of any of the terms of this
Agreement shall be effective unless made in writing by the party granting the
waiver. The waiver by any party hereto of a breach of any provision of this
Agreement by any other party hereto shall not operate or be construed as a
waiver of any subsequent breach by the breaching party.

                18.           Entire Agreement.

                                This Agreement, along with the Release of All
Claims Agreement attached as Exhibit A, constitutes the entire understanding of
Employee and the Company with respect to the subject matter hereof and
supersedes any and all prior understandings and agreements, written or oral,
relating thereto. This Agreement and the provisions hereof may not be changed,
waived or canceled orally, but may be changed, waived, or canceled only by an
instrument in writing signed by the parties hereto.

                19.           Section Headings.

                                The Section headings of this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
provisions of this Agreement.

                20.           Validity.

                                The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

                21.           Governing Law and Interpretation.

                                This Agreement shall be governed by the laws of
the State of Florida, and the invalidity or unenforceability of any provisions
hereof shall in no way affect the validity of enforceability of any other
provisions.

7

--------------------------------------------------------------------------------

                22.           Withholding.

                                The Company may withhold from any and all
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

                23.           Contest Procedures.

                                Employee shall promptly notify the Company in
writing of any proposed assessment or the commencement of any tax audit or
administrative or judicial proceeding or any demand or claim on Employee that,
if determined adversely to Employee or after the lapse of time, could be grounds
for imposition of a Section 4999 Tax on Employee (a “Section 4999 Contest”). The
Company shall have the sole right, at its expense, to control the conduct of
such Section 4999 Contest and agree to any settlement thereof to the extent such
contest involves a Section 4999 Tax for which a gross-up payment is required
under Section 2(b) of this Agreement. Employee shall have the right, at his own
expense, to participate in any such Section 4999 Contest to the extent it
involves taxes other than a Section 4999 Tax for which a gross-up payment is
required under Section 2(b) of this Agreement. In the event the Company chooses
not to exercise its right to control the conduct of a Section 4999 Contest,
Employee may control the conduct of such audit. The Company shall reimburse all
legal fees and expenses incurred by Employee in connection with such a Section
4999 Contest to the extent such contest relates to a Section 4999 Tax for which
a gross-up payment is required under Section 2(b) of this Agreement.

                24.           Remedies.

                                Employee agrees that a breach by Employee of the
provisions of Sections 7, 8, 9 and/or 10 of this Agreement would result in
irreparable and continuing damage to the Company. In the event of a breach of
any such provision of this Agreement by Employee, the Company shall be entitled
to immediately pursue any and all remedies it may have against Employee in a
court of competent jurisdiction by specific performance, injunction, or such
other remedies and relief as may be available. The Company agrees that any
breach by the Company of the provisions of Section 3 of this Agreement would
result in irreparable and continuing damage to Employee. In the event of a
breach of any such provision of this Agreement by Employee, the Employee shall
be entitled to immediately pursue any and all remedies he may have against the
Company in a court of competent jurisdiction by specific performance,
injunction, or such other remedies and relief as may be available. It is agreed
that in the event of any litigation or proceeding under this Agreement (other
than an action challenging the validity of this Agreement under the Older
Workers Benefit Protection Act), the prevailing party shall be entitled to all
costs and expenses incurred in such litigation or proceeding, including
reasonable attorney’s fees.

8

--------------------------------------------------------------------------------

                                IN WITNESS WHEREOF, the parties hereto have
executed and delivered this Agreement as of the date first above written.

  CORRECTIONAL SERVICES CORPORATION           By: /s/ Stuart M. Gerson     Name:
Stuart M. Gerson     Title: Chairman of the Board of Directors           /s/
Bernard A. Wagner     

Bernard A. Wagner
   

9

--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF ALL CLAIMS AGREEMENT

                THIS RELEASE OF ALL CLAIMS AGREEMENT (“Agreement”) sets forth
the agreement reached between Bernard A. Wagner (“Employee”) and Correctional
Services Corporation (the “Company”).

          WHEREAS, although unlikely, potential claims, and possible disputes
may exist between Employee and the Company arising out of Employee’s employment
with the Company.             WHEREAS, Employee and the Company have discussed
these matters and it is their mutual desire that all such claims and disputes be
resolved by this Agreement.             WHEREAS, Employee is signing this
Agreement on the closing date of the Merger.

                NOW THEREFORE, in accordance with the terms of the CHANGE IN
CONTROL, RETENTION AND SEVERANCE AGREEMENT executed by Employee and the Company
on July 14, 2005 (the “Change in Control Agreement”), and intending to be
legally bound by the terms of the Change in Control Agreement and by the terms
of this Agreement, the parties agree as follows:

1. The Company will pay to Employee all of the payments and will provide all of
the benefits described in the Change in Control Agreement (the “Payments”).
Employee agrees that these payments are consideration to which he would not
otherwise be entitled but for his execution of this Agreement.   2. In exchange
for the Payments, Employee voluntarily and knowingly agrees that Employee:  

a) shall not sue the Company, GEO Acquisition, Inc. (“GEO”), and any of the
Company’s or GEOs officers, directors, managers, employees, shareholders,
agents, parent corporations, subsidiaries, affiliates, predecessors, successors
and assigns, and the heirs, executors, personal representatives and assigns of
any such person or entity (collectively referred to as “Releasees”), or
authorize a third-party, directly or indirectly, to file any complaint or suit
against Releasees on Employee’s behalf, except in the event of a breach of, or
the enforcement of, or action regarding the validity of, this Agreement.  
b)      waives and releases and forever discharges Releasees from any and all
claims, rights, and causes of action, in law or in equity, of any kind
whatsoever, which Employee has or may have against Releasees as of the Effective
Date of this Agreement, whether such claims, rights, or causes of action are now
known or are later discovered. The foregoing waiver and release is a full and
final bar to

10

--------------------------------------------------------------------------------

      any and all claims Employee has or may have against Releasees, except
those concerning the validity of this waiver under the Older Workers Benefit
Protection Act.  The claims, rights, and causes of action covered by this waiver
and release include, but are not limited to, any claim based on any federal,
state, or local law, constitution, executive order, statute or ordinance,
including the Age Discrimination in Employment Act of 1967; Title VII of the
Civil Rights Act of 1964; the Civil Rights Acts of 1866 and 1871; the Equal Pay
Act of 1963; the Rehabilitation Act of 1973; the Americans With Disabilities Act
of 1990; the Employee Retirement Income Security Act of 1974; the Occupational
Safety and Health Act of 1970; the National Labor Relations Act of 1935
(including the Labor Management Relations Act of 1947); the Florida Civil Rights
Act of 1992; Florida’s “Whistleblower” law (Florida Statute § 448.102); the
Broward County Human Rights Act; and any other claim, right, or cause of action
founded in tort (including negligence), contract, public policy, estoppel or any
other common law or equitable basis of action of any type. Employee acknowledges
that this Agreement does not interfere with his right to file a charge with or
participate in an investigation or proceeding conducted by the EEOC.   c) shall
not take any action or make any comments which might embarrass, harass or
adversely affect Releasees, or its business operations, practices or services.  
d) Employee further agrees to continue abiding by all the promises he made in
the Change in Control Agreement, which are intended to survive the termination
of Employee’s employment with the Company.  

3. It is understood by Employee and the Company that the foregoing promises are
essential to this Agreement, and that, but for the agreement of Employee to
comply with Section 2 of this Agreement, this Agreement would not have been
entered into by the parties. Breach of any of the promises as set forth in
Section 2 of this agreement shall be a material and substantial breach of this
Agreement.   4. Employee agrees that a breach of this Agreement would result in
irreparable and continuing damage to the Company. In the event of a breach of
any provision of this Agreement by Employee, the Company shall be entitled to
immediately pursue any and all remedies it may have against Employee in a court
of competent jurisdiction by specific performance, injunction, or such other
remedies and relief as may be available. It is agreed that in the event of any
litigation or proceeding under this Agreement (other than an action challenging
the validity of this Agreement under the Older Workers Benefit Protection Act),
the prevailing party shall be entitled to all costs and expenses incurred in
such litigation or proceeding, including reasonable attorney’s fees.   5. Any
waiver by Employee or the Company of a breach of any provision of this Agreement
shall not be construed to be a waiver of any other breach of any provision of
this Agreement. The failure of Employee or the Company to insist upon strict
adherence to any term of this Agreement shall not constitute a waiver by such
party to require at some

11

--------------------------------------------------------------------------------

      subsequent time strict adherence to such term. To be effective, any waiver
must be in writing and signed by the waiving party.     6. Neither this
Agreement, nor anything contained herein, shall be construed as an admission or
concession by the Company or by Employee of any liability, unlawful conduct, or
wrongdoing whatsoever.   7. This Agreement shall be binding upon any heirs,
successors or assigns of Employee and the Company.   8. This Agreement, together
with the Change in Control Agreement, contains the complete, full, and exclusive
understanding of Employee and the Company and supersedes any and all other oral
or written agreements between them. This Agreement supersedes and renders null
and void any previous employment contracts, whether written or oral, between
Employee and the Company, except that Change in Control Agreement which is
intended to survive the execution of this Agreement.   9. Any amendments,
additions, or supplements to this Agreement shall be effective and binding on
Employee and the Company only if any such amendments, additions, or supplements
are in writing and signed by both parties.   10. If any provision of this
Agreement is invalid, illegal or unenforceable, it shall not affect the other
provisions of this Agreement, which shall remain in effect. This Agreement shall
be construed in all respects as if such invalid or unenforceable provision was
omitted.   11. This Agreement shall be governed by the laws of the State of
Florida, and venue of any action brought under this Agreement shall be
exclusively in Broward County, Florida. Any trial/hearing/proceeding under this
Agreement shall be heard by a JUDGE WITHOUT A JURY.   12. Employee acknowledges
that he received a copy of this Agreement at least twenty-one (21) days before
the date on which he signs such Agreement and that he has had the opportunity to
consider the terms of this Agreement for at least twenty-one (21) days.   13.
 Employee has been given the opportunity to negotiate with respect to the terms
of this Agreement.   14. Employee is advised to consult with an attorney prior
to signing this Agreement.   15. For a period of seven (7) days following the
date Employee signs this Agreement, which signing shall occur on the closing
date of the Merger, Employee may revoke this Agreement by providing written
notice of revocation to the Director of Human Resources of the Company, to be
received by him/her not later than the end of the seven (7) day period.

12

--------------------------------------------------------------------------------

    16. This Agreement shall become effective and enforceable upon expiration of
the seven (7) day revocation period unless this Agreement is timely revoked by
Employee. The “Effective Date” of this Agreement shall be the eighth day
following the signing of this Agreement by Employee. Nothing in this Agreement
waives any rights or claims arising after the Effective Date of this Agreement.

BOTH PARTIES, HAVING HAD A FULL OPPORTUNITY TO REVIEW THE FOREGOING, AND BOTH
PARTIES, BEING IN COMPLETE AND FULL AGREEMENT AS TO THE TERMS OF THIS AGREEMENT,
HAVE VOLUNTARILY SIGNED THIS AGREEMENT.

EMPLOYEE

______________________________     ______________________________   Name     By:
        Title:                       ______________________________    
______________________________   Date     Date                                
______________________________     ______________________________   Witness    
Witness                       ATTEST:   CORRECTIONAL SERVICES CORPORATION      
____________________________   By:____________________________ Name:   Name:
Title:   Title:

13

--------------------------------------------------------------------------------